Citation Nr: 9923071	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-28 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1988, and from October 1989 to June 9, 1995; the 
period of service from October 2, 1993, to 

June 9, 1995, was determined to have been other than 
honorable service.  The veteran has been found not to be 
entitled to Department of Veterans Affairs (VA) health care 
and related benefits for the period of service that began on 
October 2, 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1997 by VA's North 
Little Rock, Arkansas, Regional Office (RO).


FINDINGS OF FACT

A nervous disorder is not currently shown.


CONCLUSION OF LAW

A claim for service connection for a nervous disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court) held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and 

a nexus or link between the two.  In the instant case, the 
medical evidence does not demonstrate that a nervous disorder 
is currently manifested.  Since service connection cannot be 
granted for a disability that does not currently exist, the 
Board must accordingly find that a claim for service 
connection for any such disability is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).  See 
Caluza, supra.  See also Rabideau v. Derwinski, 2 Vet. 
App. 141 (1993), and Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The veteran has alleged, in essence, that he has a nervous 
disorder that began during his service, and is specifically 
related to an incident in which his two young sons were 
killed in a fire.  The record indicates that he may have been 
accorded psychiatric treatment during service as a 
consequence of this incident.  However, the presence of an 
inservice nervous disorder is immaterial in view of the fact 
that the current manifestation of that disorder has not been 
demonstrated.  The report of an August 1995 VA psychiatric 
examination indicates a "psychiatric diagnosis" of 
polysubstance abuse, but does not show that any other mental 
or nervous disorder was discerned.  Likewise, records 
compiled in 1996 and 1997, pursuant to treatment accorded the 
veteran by VA for substance addiction, identify the presence 
of substance abuse, cocaine dependence and alcohol 
dependence, but do not show that a nervous disorder was 
found; concomitantly, it must be noted that these records do 
not show that his substance abuse was attributed to a nervous 
disorder.

The Board must reiterate that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of a current disability.  In the case at hand, 
the Board must therefore conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for a nervous disorder could be granted, as is required under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claim is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.


The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection for a 
nervous disorder, at any time.


ORDER

A claim for service connection for a nervous disorder is not 
well grounded, and is accordingly denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

